Citation Nr: 1025121	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to November 
1977.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran is 
currently diagnosed with hepatitis C.

2.  The competent evidence of record shows that the Veteran's 
hepatitis C is etiologically related to his in-service tattoos.   


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous Board Remand

In May 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to obtain a new medical opinion from the previous 
compensation and pension examiner.  A remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  When remand orders are not complied with, the Board must 
ensure compliance.  However, only substantial compliance, not 
strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  The AMC obtained a new medical opinion in July 2009.  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the May 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the full grant of benefits for the Veteran's claim, 
the Board notes that no further notification or assistance is 
necessary to develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

That is, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

Analysis

The Veteran asserts that his hepatitis C is related to his period 
of active military service, specifically from either the army's 
vaccinations with an air gun or tattoos he received during 
service in 1974 and 1975.  Nevertheless, the record reflects that 
the Veteran does not have the requisite expertise to diagnose 
hepatitis C or render a competent medical opinion regarding its 
cause.  Thus, competent medical evidence showing that the 
Veteran's hepatitis C is related to his active military service 
is required.

The evidence must show that the Veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  Risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, acupuncture 
with non-sterile needles, and shared toothbrushes or razor 
blades.  VBA letter 211B (98-110) November 30, 1998.

The Board finds that the competent evidence of record does, in 
fact, show that the Veteran's hepatitis C is related to his 
period of active military service.  To be sure, the evidence 
demonstrates that the Veteran was diagnosed with hepatitis C when 
he was donating blood in 2001 at the Edward Hines, Jr., VA 
Medical Center, where he subsequently received treatment for 
hepatitis C.  At his February 2006 compensation and pension 
examination, the VA doctor found that hepatitis C was well 
documented but opined that it was not more likely than not 
related to military service.  However, the Board found that this 
opinion was inadequate and remanded the Veteran's claim for a new 
medical opinion.  In July 2009, the examiner wrote that the 
Veteran's only apparent risk factors were two in-service tattoo 
placements.  He then concluded that it was at least as likely as 
not that the Veteran's hepatitis C is related to his in-service 
tattoos due to a lack of any other risk factors.  The Board finds 
this opinion adequate and affords it significant probative value.  

The Board notes that the Veteran alleges that he qualifies for 
two in-service hepatitis C risk factors.  He claims that he 
contracted the disease through either in-service vaccinations 
with an air-gun or from in-service tattoos he received in Texas 
and Louisiana.  The Board recognizes that the Veteran's service 
treatment records note several immunizations and the compensation 
and pension examination report confirms "usual air gun 
vaccinations."  However, the Veteran's November 1977 separation 
report of medical examination included a finding that the 
Veteran's indentifying body marks, scars, and tattoos were 
clinically normal and failed to indicate the presence of any 
tattoos.  Nevertheless, the Veteran is competent to identify the 
dates that he received his tattoos, and the Board sees no other 
evidence or reason to dispute that the Veteran received his 
tattoos in service in 1974 and 1975.  Therefore, the Board finds 
the Veteran credible and acknowledges his in-service tattoos as a 
risk factor for hepatitis C.  

Thus, considering the compensation and pension examiner's opinion 
and the lack of any competent medical opinion to the contrary, 
the Board finds that the preponderance of the evidence does not 
weigh against the Veteran's claim of entitlement to service 
connection for hepatitis C.  Therefore, service connection for 
hepatitis C is warranted, and the Veteran's appeal is granted. 






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hepatitis C is granted.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


